Citation Nr: 1509684	
Decision Date: 03/09/15    Archive Date: 03/17/15

DOCKET NO.  12-35 012	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to service connection for an acquired psychiatric disorder, to include major depression and posttraumatic stress disorder (PTSD).  

2.  Entitlement to an increased disability rating in excess of 10 percent for residuals of bilateral inguinal hernias status post herniorrhaphy, with a history of recurrent right inguinal hernia.  


REPRESENTATION

Appellant represented by:	Eric A. Gang, Attorney


ATTORNEY FOR THE BOARD

D. Chad Johnson, Associate Counsel


INTRODUCTION

The Veteran served on active duty from April 1968 to April 1970.  

This appeal comes before the Board of Veterans' Appeals (Board) from March 2011 and October 2011 decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in San Juan, Puerto Rico.  

Although the Veteran's claim of entitlement to service connection for an acquired psychiatric disorder was certified to the Board as separate claims for major depression and PTSD, the Board is mindful that the Veteran's initial claim was for a mental condition; therefore, the Board has consolidated the issues as shown on the title page.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009).  

The issue of entitlement to dependency benefits has been raised by the record in a January 2012 statement, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2014).  

The issue of entitlement to service connection for an acquired psychiatric disorder, to include major depression and PTSD, is addressed in the REMAND portion of the decision below and is REMANDED to the AOJ.  


FINDING OF FACT

The Veteran's bilateral inguinal hernias status post herniorrhaphy, with a history of recurrent right inguinal hernia, are also manifested by two residual scars, one of which is painful.  



CONCLUSION OF LAW

The criteria for a separate 10 percent disability rating for residual scars from bilateral inguinal hernias status post herniorrhaphy, with a history of recurrent right inguinal hernia, have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. § 4.118, Diagnostic Codes (DCs) 7338, 7804, 7805 (2014).  


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Due Process

VA has duties to notify and assist claimants in substantiating claims for VA benefits.  See 38 U.S.C.A. § 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2014).  Regarding the Veteran's claim for an increased disability rating for residuals of bilateral inguinal hernias status post herniorrhaphy, with a history of recurrent right inguinal hernia, the Veteran is entitled to generic notice of the evidence needed to substantiate an increased rating claim, namely evidence demonstrating a worsening or increase in severity of the disability, and general notice of how disability evaluations and effective dates are assigned.  Vazquez-Flores v. Shinseki, 24 Vet. App. 94, 97-103 (2010).  Such notice was provided within a June 2010 notice letter sent to the Veteran.  

Regarding the duty to assist, the RO has obtained the Veteran's service treatment records, VA treatment records, private treatment records, and various lay statements; all such records have been associated with the claims file.  To the extent that the VA treatment records associated with the claims file appear to be incomplete, necessitating a remand as discussed below, the Board notes that the missing VA treatment records are from 2000, which is prior to the relevant temporal period regarding the Veteran's increased rating claim, which was filed in May 2010.  Thus, a remand to obtain missing VA treatment records regarding the Veteran's increased rating claim would serve no useful purpose.  See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which would only result in unnecessarily imposing additional burdens on VA with no benefit flowing to the appellant are to be avoided).  

The Veteran was afforded relevant VA examinations in July 2010.  The VA examiners reviewed the Veteran's claims file, obtained medical histories from the Veteran, and conducted thorough clinical examinations.  Therefore, the Board finds that the VA examinations and opinions are adequate for deciding the Veteran's claims on appeal.  See Stefl v. Nicholson, 21 Vet. App. 120 (2007) (holding an examination is considered adequate when it is based on consideration of the prior medical history and examinations, and also describes the disability in sufficient detail so that the Board's evaluation of the disability will be a fully informed one).  

Neither the Veteran nor his representative has identified any additional evidence to be added to the claims file.  As all necessary development has been accomplished, no further notice or assistance is required for a fair adjudication of the Veteran's claims and, therefore, appellate review may proceed without prejudice to the Veteran.  


II.  Increased Rating - Hernia Residuals

Disability ratings are determined by applying the criteria set forth in the VA's Schedule for Rating Disabilities, which is based on the average impairment of earning capacity.  Individual disabilities are assigned separate diagnostic codes.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.1 (2014).  The basis of disability evaluations is the ability of the body as a whole, or of the psyche, or of a system or organ of the body to function under the ordinary conditions of daily life including employment.  38 C.F.R. § 4.10 (2014).  

In determining the severity of a disability, the Board is required to consider the potential application of various other provisions of the regulations governing VA benefits, whether or not they were raised by the Veteran, as well as the entire history of the Veteran's disability.  38 C.F.R. § 4.1, 4.2 (2014); Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991).  If the disability more closely approximates the criteria for the higher of two ratings, the higher rating will be assigned; otherwise, the lower rating is assigned.  38 C.F.R. § 4.7 (2014).  When after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding the degree of disability such doubt will be resolved in favor of the claimant.  38 C.F.R. § 4.3 (2014).  

Hyphenated diagnostic codes are used when a rating under one diagnostic code requires use of an additional diagnostic code to identify the basis for the evaluation assigned; the additional code is shown after the hyphen.  38 C.F.R. § 4.27 (2014).  

The evaluation of the same disability under several Diagnostic Codes, known as pyramiding, must be avoided.  38 C.F.R. § 4.14 (2014).  Separate ratings may be assigned for distinct disabilities resulting from the same injury so long as the symptomatology for one condition is not duplicative of or overlapping with the symptomatology of the other condition.  Id.  

In general, when an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  The Board must also consider the appropriateness of assigning separate disability ratings for separate periods of time based on the facts found, a practice known as "staged" ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).  The relevant temporal focus for adjudicating an increased rating claim is on the evidence concerning the state of the disability from the time period one year before the claim was filed until VA makes a final decision on the claim.  See id.  The Veteran filed his claim of entitlement to an increased disability rating in May 2010; therefore, the relevant temporal period under consideration herein is from May 2009 to the present.  See id.  

The Veteran claims entitlement to an increased disability rating for residuals of bilateral inguinal hernias status post herniorrhaphy, with a history of recurrent right inguinal hernia, currently rated as 10 percent disabling under Diagnostic Code (DC) 7805-7338.  38 C.F.R. §§ 4.114, 4.118, DCs 7338, 7805 (2014).  The hyphenated diagnostic codes in this case reflect a primary service-connected disability characterized as residual scars rated as residuals of inguinal hernia.  

DC 7805 simply provides that other scars (including linear scars), not otherwise rated under DCs 7800-04, in addition to the other effects of scars which are otherwise rated under DCs 7800-04, are also to be rated based on any disabling effects not provided for by DCs 7800-04.  38 C.F.R. § 4.118, DC 7805.  The Board notes that scars in general are evaluated in accordance with the criteria set forth in 38 C.F.R. § 4.118, DCs 7800-7805.   Amendments to those criteria became effective on October 23, 2008.  See Schedule for Rating Disabilities; Evaluation of Scars, 73 Fed. Reg. 54,708 (Sept. 23, 2008).  Inasmuch as the Veteran filed his underlying service-connection claims in May 2010, the new criteria are for application.  Indeed, the Board has considered all applicable diagnostic codes, as discussed further herein.  

DC 7338 provides that a noncompensable disability rating is warranted for a small, reducible inguinal hernia, or without true hernia protrusion, or for an inguinal hernia which is not operated on, but is remediable.  38 C.F.R. § 4.114, DC 7338.  A 10 percent disability rating is warranted for postoperative recurrent inguinal hernia, readily reducible and well supported by a truss or belt.  Id.  A 30 percent disability rating is warranted for a small inguinal hernia, postoperative recurrent, or unoperated, irremediable, not well supported by a truss, or not readily reducible.  Id.  A maximum schedular 60 percent disability rating is warranted for a large inguinal hernia, postoperative, recurrent, not well supported under ordinary conditions, and not readily reducible, when considered inoperable.  Id.  A note directs to add 10 percent for bilateral involvement, provided the second hernia is compensable.  Id.  This means that the more severely disabling hernia is to be evaluated, and 10 percent, only, added for the second hernia, if the latter is of compensable degree.  Id.  

The most comprehensive findings regarding the severity of the Veteran's service-connected residuals of bilateral inguinal hernias status post herniorrhaphy, with a history of recurrent right inguinal hernia, are contained within the July 2010 VA examinations of his inguinal hernia condition and residual scars.  At that time, the examiner documented the Veteran's history of bilateral inguinal hernias in December 1969, with recurrent symptoms of right inguinal hernias and subsequent traditional open repairs in 1974 and 1982.  Most recently, the Veteran had a tension-free repair using mesh in 1986 for his recurring right inguinal hernia, and reported symptoms of intermittent pain.  A physical examination found there were no hernias present, and that the residuals of the Veteran's condition had a mild to moderate effect upon his daily activities.  

A concurrent examination of the Veterans residual scars found that he had two bilateral residual scars from his inguinal hernia operations.  The first scar, residual from his right inguinal hernia, was located on the anterior of his trunk, and measured .25 cm. wide and 5.5 cm. long.  There was no skin breakdown, inflammation, edema, or keloid formation.  The Veteran reported that the scar was painful, but there were no other disabling conditions.  

The Veteran's second scar, a residual of his left inguinal hernia, was located on the anterior trunk.  It measured .25 in. wide and 4 in. long, and was noted to be superficial.  There was no skin breakdown, inflammation, edema, or keloid formation.  The scar was not painful and there were no other disabling effects.  

Based on a review of the pertinent evidence, including the detailed, competent, and comprehensive findings of the July 2010 VA examiner, the Board finds that the Veteran is not entitled to an increased disability rating in excess of 10 percent under DC 7338; however, the Board finds that the Veteran is entitled to a separate 10 percent disability rating under DC 7804 for a painful residual scar.  

First, the Board notes that for an increased 30 percent disability rating under DC 7338, the evidence must show a small inguinal hernia, postoperative recurrent, or unoperated irremediable, not well supported by a truss, or not readily reducible.  38 C.F.R. § 4.114, DC 7338.  As shown upon physical examination in July 2010, the Veteran does not have a current hernia, although he did report intermittent pain as a residual of his right inguinal hernias.  Therefore, an increased disability rating is not warranted under DC 7338.  

However, the Board has also given due consideration to the Veteran's residual scars, status post bilateral herniorrhaphy surgeries.  As discussed above, scars in general are evaluated in accordance with the criteria set forth in 38 C.F.R. § 4.118, DCs 7800-7805.  

DC 7800 contemplates scars of the head, face, or neck.  38 C.F.R. § 4.118, DC 7800.  As the Veteran's scars are located on his right and left trunk, a compensable rating is not warranted under DC 7800.  

DC 7801 provides that scars other than on the head, face, or neck that are deep, nonlinear, and cover an area of at least 6 square inches (39 square (sq.) centimeters (cm.)) warrant a compensable evaluation.  Id., DC 7801.  A deep scar is one associated with underlying soft tissue damage.  Id.  As documented in the July 2010 VA examination report, there is no evidence that the Veteran's scars cover an area of at least 6 square inches, or that they are deep or nonlinear.  Hence, DC 7801 is not for application.  

DC 7802 provides that scars, other than on the head, face, or neck, that are superficial and nonlinear, and cover an area of at least 144 square inches (929 sq. cm.) warrant a compensable evaluation.  Id, DC 7802.  A superficial scar is one not associated with underlying soft tissue damage.  Id. In this case, the Veteran's scars do not cover a surface area of 144 square inches or greater; therefore, a compensable rating is not available under DC 7802.  

DC 7804 contemplates scars that are unstable or painful.  Id, DC 7804.  A 10 percent disability rating is assigned for one or two scars that are unstable or painful.  Id.  A 20 percent disability rating is assigned for three or four scars that are unstable or painful.  Id.  A maximum 30 percent disability rating is assigned for five or more scars that are unstable or painful.  Id.  An unstable scar is one where, for any reason, there is frequent loss of covering of skin over the scar.  Id., Note 1.  If one or more scars are both unstable and painful, an additional 10 percent is to be added to the evaluation based on the total number of unstable or painful scars.  Id., Note 2.  The July 2010 VA examiner specifically noted that the Veteran had two residual scars from his bilateral inguinal hernia surgeries.  The Veteran reported that his right scar was painful, while his left scar was not.  Neither scar was found to be unstable upon physical examination.  

DC 7805, which provides that other scars (including linear scars), not otherwise rated under DCs 7800-04, in addition to the other effects of scars which are otherwise rated under DCs 7800-04, are also to be rated based on any disabling effects not provided for by DCs 7800-04.  38 C.F.R. § 4.118, DC 7805.  This includes, where applicable, diagnostic codes pertaining to limitation of function.  Id.  As discussed above, the Board has considered the disabling effects of the Veteran's residuals from bilateral inguinal hernias under the appropriate diagnostic code for such conditions, DC 7338.  

The Veteran's April 2011 notice of disagreement (NOD) asserts entitlement to an increased 20 percent disability rating under DC 7804 for three or four scars that are unstable or painful.  The Veteran is competent to report observable symptoms, such as the number of scars.  See Layno v. Brown, 6 Vet. App. 465, 469 (1994).  However, to the extent that his reported number of scars conflicts with the thorough physical examination and findings of the July 2010 VA examiner, the Board defers to the objective findings of the VA examiner.  To the extent that the Veteran may be referring to the number of hernia surgeries he has undergone, rather than the number of resulting residual scars, the Board finds this is less probative as to the appropriate disability rating to be assigned under DC 7804.  

Based upon the above, the Board finds that a separate 10 percent disability rating is warranted for the Veteran's residual scars from bilateral inguinal hernias status post herniorrhaphy; however, an increased rating in excess of 10 percent is not warranted as the Veteran does not have more than two scars that are painful; nor does he have scars which are both painful and unstable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102, 4.3 (2014); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  


III.  Extraschedular/TDIU Consideration

Consideration has also been given regarding whether the schedular evaluations assigned regarding the Veteran's service-connected residuals of bilateral inguinal hernias status post herniorrhaphy, with a history of recurrent right inguinal hernia, including residual scars, are inadequate, requiring that VA refer the Veteran's claims to the Under Secretary for Benefits or the Director of the Compensation Service for consideration of an extraschedular evaluation.  This is required where a service-connected disability presents an exceptional or unusual disability picture with marked interference with employment or frequent periods of hospitalization that render impractical the application of the regular schedular standards.  38 C.F.R. § 3.321(b)(1) (2014).  An exceptional or unusual disability picture occurs where the diagnostic criteria do not reasonably describe or contemplate the severity and symptomatology of a veteran's service-connected disability.  Thun v. Peake, 22 Vet. App. 111, 115 (2008).  If there is an exceptional or unusual disability picture, then the Board must consider whether the disability picture exhibits other factors such as marked interference with employment and frequent periods of hospitalization.  Id. at 115-116.  When those two elements are met, the appeal must be referred for consideration of the assignment of an extraschedular rating, otherwise, the schedular evaluation is adequate, and referral is not required.  Id. at 116.  

The schedular evaluations assigned in this case are adequate.  Ratings in excess of those assigned are provided for more severe manifestations of the Veteran's residuals of bilateral inguinal hernias status post herniorrhaphy, with a history of recurrent right inguinal hernia, including residual scars, but the competent evidence as discussed above reflects that those manifestations are not present in this case.  Moreover, the Veteran's residuals of bilateral inguinal hernias status post herniorrhaphy, with a history of recurrent right inguinal hernia, do not result in frequent periods of hospitalization or marked interference with employment.  Moreover, the Veteran has also not alleged or indicated that the collective impact or combined effect of more than one service-connected disability presents an exceptional or unusual disability picture to render inadequate the schedular rating criteria.  See Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014).  Accordingly, referral for consideration of an extraschedular rating is not warranted.  

Finally, a claim for entitlement to a total rating based on individual unemployability due to service-connected disability (TDIU) is part of an increased rating issue when such claim is raised by the Veteran or reasonably raised by the record.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  The Veteran has not reported unemployment specifically attributed to his residuals of bilateral inguinal hernias status post herniorrhaphy, with a history of recurrent right inguinal hernia; rather, the evidence of record indicates that the Veteran retired due to medical problems with his spine and psychiatric problems with depression.  As such, the Board finds that the issue of entitlement to a TDIU is not raised by the record.  Id.  


ORDER

A separate 10 percent disability rating for residual scars from bilateral inguinal hernias status post herniorrhaphy, with a history of recurrent right inguinal hernia, is granted for the entire period on appeal.  


REMAND

A remand is required in this case for additional development regarding the Veteran's claim of entitlement to service connection for an acquired psychiatric disorder, to include major depression and PTSD, specifically to obtain outstanding VA treatment records regarding the Veteran's claim of entitlement to service connection for an acquired psychiatric disability and to obtain an addendum VA medical opinion.  Although the Board regrets the additional delay, further development of the record is required to ensure that there is a complete record upon which to decide the Veteran's claim so that he is afforded every possible consideration.  

VA treatment records, even if not physically associated with the claims file, are considered in VA's constructive possession.  See Bell v. Derwinski, 2 Vet. App. 611 (1992).  Specifically, the Board notes that the October 2011 rating decision which denied the Veteran's psychiatric claims indicates that VA treatment records from the San Juan VA Medical Center (VAMC) from June 2000 to September 2011 were reviewed and considered by the RO, but were not printed.  The rating decision indicates that VA treatment records from June 2000 to October 2000 document treatment for depression, but that subsequent treatment records were silent for related psychiatric treatment.  Notably, there are no VA treatment records, other than VA examination reports, associated with the claims file, in either paper or electronic form.  The Board finds that the missing VA treatment records are relevant to the Veteran's claim on appeal, and must be obtained upon remand, as well as any additional relevant private treatment records.  

Moreover, the Board notes that there is conflicting evidence regarding whether or not the Veteran has a current diagnosis of PTSD.  Private treatment records from June 2010 to November 2010 clearly document several references to PTSD, including an Axis I diagnosis.  However, the July 2011 VA examiner diagnosed the Veteran with major depressive disorder and found that, except for the existence of a PTSD stressor, the Veteran did not meet any of the other criteria for a diagnosis of PTSD.  Therefore, the Board finds that an addendum opinion is required to reconcile the medical evidence of record.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  

Accordingly, the case is REMANDED for the following action:

1.  After obtaining any necessary authorization, request any of the Veteran's outstanding VA treatment records or private treatment records dated to the present and associate such records with the claims file.  Specifically, the Board notes that the October 2011 RO decision references VA treatment records from the San Juan VA Medical Center (VAMC) from June 2000 to September 2011 which were reviewed, but not printed or otherwise associated with the claims file.  If no records are obtained, obtain a negative response and associate such response with the claims file.  

2.  Return the claims file to the July 2011 VA examiner for an addendum opinion regarding the nature, onset, and etiology of any acquired psychiatric disorder, including major depression and PTSD.  

The examiner must review the entire claims file, including any electronic records and a copy of this remand, and the resulting examination report must indicate that such a review occurred.  Any indicated tests and studies must be accomplished, and all clinical findings must be reported in detail correlated to a specific diagnosis.  A rationale must be provided for all opinions expressed.  

For each acquired psychiatric disorder diagnosed, the examiner must opine whether it is at least as likely as not (a 50 percent probability or greater) that the disorder was incurred in, aggravated (i.e., permanently worsened beyond normal progression) by, or is otherwise related to the Veteran's active military service.  

The examiner must also specifically consider, comment upon, and reconcile the Veteran's private treatment records which document a diagnosis of PTSD during the appeal period.  

3.  Thereafter, and following any additional development warranted as a result of the above, readjudicate the Veteran's claim on appeal.  If any benefit sought remains denied, issue a supplemental statement of the case (SSOC) to the Veteran and his representative and allow a reasonable opportunity to respond, after which the matter should be returned to the Board for further adjudication, if otherwise in order.  

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
M. TENNER
Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


